PER CURIAM.
AFFIRMED. See Gonzalez v. State, 948 So.2d 877, 878 (Fla. 4th DCA 2007) (holding that non-testifying defendant who brings out his or her own exculpatory statements through another witness runs risk of having statements impeached by felony convictions); see also 5 Jack B. Weinstein & Margaret A. Berger, Wein-stein’s Federal Evidence § 806.04(2)(b) (Joseph M. McLaughlin ed., 2d ed. 2002) (“A defendant who chooses not to testify but who succeeds in getting his ... own exculpatory statements into evidence runs *660the risk of having those statements impeached by felony convictions
PALMER, ORFINGER and JACOBUS, JJ., concur.